Citation Nr: 0534123	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture of the right ankle with surgical repair.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 2001 to February 2003.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  A Travel Board 
hearing was held before the undersigned in September 2005.  A 
transcript of this hearing is of record.


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by functional loss due to pain, swelling, and 
weakness.


CONCLUSION OF LAW

A 10 percent initial rating is warranted for residuals of a 
fracture of the right ankle with surgical repair.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The Act and the implementing regulations essentially 
eliminated the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA  
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant submit any 
pertinent evidence in his or her possession.  

With regard to the veteran's claim for a higher initial 
rating the Board notes that VA's General Counsel has held 
that the notification requirements of the VCAA and the 
regulations implementing it are not applicable to initial 
evaluation issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
Board is bound by this opinion.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  

However, the record reflects that by a statement of the case 
issued in October 2003, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
necessary to substantiate his claim, the information that he 
must provide to enable the RO to obtain evidence on his 
behalf and the evidence that he should submit.  Moreover, VA 
has obtained pertinent medical records.  Additionally, the 
veteran has undergone two VA compensation and pension (C & P) 
examinations, and the reports are of record.  The veteran 
does not allege that there are any other records in VA's 
possession or any other federal department or agency in 
connection with this claim.  38 U.S.C.A. §  5103A(b).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and that no further assistance to the veteran in 
developing the facts pertinent to this issue is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board 
will address the merits of the claim.   

II. Factual Background

Service medical records note that the veteran sprained his 
ankle in January 2001 and then re-injured it in October 2001, 
when he twisted it by stepping in a pothole while he was 
running.  The veteran attended regular physical therapy 
sessions after his injury.  After twisting his ankle again in 
early 2002, a July 2002 MRI revealed that the veteran had an 
avulsion fracture of his ankle.  Surgery was subsequently 
performed in August 2002.  The veteran continued physical 
therapy after his surgery.  At his separation exam, it was 
noted that the veteran was still experiencing ankle pain and 
that he should continue rehabilitating his ankle.

In March 2003, the veteran submitted a claim for service 
connection for his right ankle.

The veteran underwent a VA C & P examination in March 2003.  
The veteran complained of pain in his right ankle.  He 
reported that he especially noticed the pain in the early 
morning and also that it was exacerbated by lengthy walking.  
He told the examiner that he was avoiding sports due to pain 
and his doctor's advice.  Examination of the right ankle 
revealed a slightly reduced range of motion from 10 degrees 
of dorsiflexion to 40 degrees of plantar flexion.  The 
examiner noted that the joint was stable in all planes.  The 
examiner concluded that the veteran had good, but incomplete 
recovery, and opined that the veteran's pain symptoms and 
range of motion would improve with continued physical 
therapy.

The veteran underwent a second C & P examination in May 2003.  
At that time, examination of the right ankle revealed 
complete range of motion from 20 degrees of dorsiflexion to 
45 degrees of plantar flexion and a stable joint in all 
planes.  The examiner noted that the ankle was slightly 
swollen laterally.  The examiner's opinion was that the 
veteran's recovery from ankle surgery was incomplete and that 
his symptoms and function would improve within three to six 
months.

By rating decision dated in June 2003, the RO granted service 
connection for the right ankle and assigned a noncompensable 
evaluation, effective February 14, 2003.  Thereafter, the 
veteran appealed the rating assigned.

In September 2005, the veteran testified at a Travel Board 
hearing regarding his continuing problems with his right 
ankle.  The veteran testified that he stopped his treatment 
at the VA in 2003 because he no longer had reliable 
transportation to take him there.  He noted that his 
condition has deteriorated since he left the service and that 
he experiences ankle pain after use and that his ankle swells 
three to four times a week.  The veteran stays away from 
sports activities because he is worried about what might 
happen to his ankle.    He also noted that his ankle feels 
weak and like it will give out on him when it is exposed to 
cold temperatures.

III. Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's right ankle disability is currently rated as 
zero percent disabling.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are all considered in determining the 
degree of limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board finds that the preponderance of the evidence 
supports assignment of a 10 percent rating for the right 
ankle.  While the measured limitation of motion was complete 
at the veteran's most recent C & P examination in May 2003, 
his complaints of increased pain and swelling with activity 
have been consistent.  Under DeLuca, supra, pain, 
fatigability, incoordination, and weakness, as they relate to 
functional loss, must be considered in rating musculoskeletal 
disabilities. 

Marked limitation of motion or other indicia of significant 
functional impairment warranting an evaluation greater than 
10 percent has not been demonstrated.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271.
Therefore, resolving the benefit of the doubt in the 
veteran's favor, see 38 U.S.C.A. § 5107, a 10 percent inital 
rating, but no higher, is assigned under Diagnostic Code 
5271.




ORDER

A 10 percent rating is granted for residuals of a fracture of 
the right ankle with surgical repair, subject to the 
regulations governing award of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


